PER CURIAM.
This is a disciplinary proceeding against respondent, John Charles Girtman, pursuant to Integration Rule of The Florida Bar, 31 F.S.A. Honorable G. Earl James, a member of the bar of this state, was appointed referee to take testimony and make recommendations, on the basis of which he found that the acts of respondent constituted unprofessional conduct, that the complaining witnesses agreed with said finding but recommended and requested that respondent be not disbarred, that his conduct as lawyer and citizen before and since the charges preferred against him has been excellent, that respondent admits his error but it appearing that he was not conscious of it at the time; it was accordingly recommended by the referee that respondent, John Charles Girtman, be reprimanded by the Supreme Court and that he be required to pay all costs incurred by The Florida Bar in the prosecution of this proceeding.
It appears that the record and recommendation of the referee were transferred to the Board of Governors of The Florida Bar and were examined and approved by them. The said record as approved by the Board of Governors was then certified to this court where it was approved and then certified back to the Board of Governors who proceeded to and had the disciplinary order of reprimand administered as required.
It is accordingly' ordered, adjudged and decreed that respondent was tried and found guilty as charged and that the punishment imposed on him has been administered as required by the Integration Rule of The Florida Bar. All of which has been complied with by respondent.
Respondent is accordingly discharged.
It is so ordered.
TERRELL, C. J., and THOMAS, HOB-SON, ROBERTS and DREW, JJ., concur.